           Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 JEFFREY MILLER, Individually and For                  Case No. 4:20-cv-1670
 Others Similarly Situated,
                                                       JURY TRIAL DEMANDED
      Plaintiff,
                                                       COLLECTIVE ACTION PURSUANT
 v.                                                    TO 29 U.S.C. § 216(b)

 LUCAS ASSOCIATES, INC. d/b/a LUCAS
 GROUP,

      Defendant.


                          ORIGINAL COLLECTIVE ACTION COMPLAINT

                                                  SUMMARY

          1.       Jeffrey Miller (Miller) brings this lawsuit to recover unpaid overtime wages and other

damages from Defendant Lucas Associates, Inc. d/b/a Lucas Group (Lucas Group) under the Fair Labor

Standards Act (FLSA). See 29 U.S.C. § 201 et seq.

          2.       Miller worked for Lucas Group as a Change Management Consultant.

          3.       Miller and the Day Rate Workers (as defined below) regularly worked more than 40 hours

a week.

          4.       But these workers never received overtime for hours worked in excess of 40 hours in a

single workweek.

          5.       Instead of paying overtime as required by the FLSA, Lucas Group pays these workers a

flat amount for each day worked (a “day rate”) without overtime compensation.

          6.       Lucas Group never paid Miller or the Day Rate Workers a guaranteed salary.

          7.       This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.
        Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 2 of 12



                                         JURISDICTION & VENUE

        8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        9.      Venue is proper under 28 U.S.C. § 1391(b)(2) since a substantial part of the events giving

rise to this claim occurred in this District and Division.

        10.     Miller worked for Lucas Group in this District and Division.

        11.     Specifically, Miller worked for Lucas Group in and around Houston, Texas. Indeed, Miller

regularly worked overtime for Lucas Group in and around Houston, Texas. Despite regularly working

over 40 hours, Lucas Group paid Miller a day rate with no overtime for the work he did for Lucas Group

in and around Houston, Texas.

        12.     Lucas Group conducts substantial business operations and maintains an office in this

District and Division.

                                                  PARTIES

        13.     Miller worked for Lucas Group as a Change Management Control from approximately

June 2019 until October 2019.

        14.     Throughout his employment with Lucas Group, Miller was paid a day rate with no

overtime compensation.

        15.     Miller’s written consent is attached as Exhibit 1.

        16.     Miller brings this action on behalf of himself and all other similarly situated workers who

were paid by Lucas Group’s day rate pay plan.

        17.     Lucas Group paid each of these workers a flat amount for each day worked and failed to

pay them overtime for hours worked in excess of 40 in a workweek in accordance with the FLSA.

        18.     The collective of similarly situated employees or Day Rate Workers sought to be certified

is defined as follows:

                                                     -2-
           Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 3 of 12



                All Lucas Group employees paid a day rate with no overtime at any time
                during the past 3 years (Day Rate Workers).

       19.      The Day Rate Workers are easily ascertainable from Lucas Group’s business and personnel

records.

       20.      Defendant Lucas Group may be served with process by serving its registered agent:

Cogency Global, Inc., 1601 Elm Street, Suite 4360, Dallas, Texas 75201.

                                    COVERAGE UNDER THE FLSA

       21.      At all relevant times, Lucas Group has been an employer within the meaning of the Section

3(d) of the FLSA. 29 U.S.C. § 203(d).

       22.      At all relevant times, Lucas Group has been an enterprise within the meaning of Section

3(r) of the FLSA. 29 U.S.C. § 203(r).

       23.      At all relevant times, Lucas Group has been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). Lucas Group has and has had employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

       24.      In each of the last 3 years, Lucas Group has had annual gross volume of sales made or

business done of at least $1,000,000.

       25.      At all relevant times, Miller and the Day Rate Workers were engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials (including tools, flashlights, smart phones/devices, badges, uniforms, computers, personal

protection equipment, etc.) that have been moved in or produced for commerce.

       26.      Lucas Group uniformly applied its policy of paying its employees, including Miller, a day

rate with no overtime compensation.



                                                  -3-
          Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 4 of 12



          27.    Lucas Group applied this policy regardless of any alleged individualized factors such as

job position, job duties/responsibilities, or geographic location.

          28.    By paying their employees a day rate with no overtime compensation, Lucas Group

violated (and continues to violate) the FLSA’s requirement that it pay its employees overtime

compensation at 1 and ½ times their regular rates for hours worked in excess of 40 in a workweek.

          29.    As a result of this policy, Miller and the Day Rate Workers do not receive overtime as

required by the FLSA.

          30.    Lucas Group’s uniform compensation scheme of paying its employees a day rate with no

overtime compensation for weeks in which these workers work over 40 hours is, in of itself, a violation

of the FLSA. 29 U.S.C. § 207(a) & (e).

                                          FACTUAL ALLEGATIONS

          31.    Lucas Group bills itself as “the premier recruiting firm in North America.”1

          32.    To complete its business objectives, Lucas Group hires personnel, such as Miller, that it

staffs to various industries throughout the United States.

          33.    Many of these individuals worked for Lucas Group on a day rate basis (without overtime

pay).

          34.    These workers make up the proposed class of Day Rate Workers.

          35.    While exact job titles and job duties may differ, these employees are subjected to the same

or similar illegal pay practices for similar work.

          36.    For example, Miller worked for Lucas Group as a Change Management Control from

approximately June 2019 until October 2019 in Houston, Texas.

          37.    Throughout his employment with Lucas Group, Lucas Group paid him on a day rate basis.




1
    https://www.lucasgroup.com/about/ (last visited May 11, 2020).
                                                     -4-
        Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 5 of 12



        38.     Miller and the Day Rate Workers work for Lucas Group under its day rate pay scheme.

        39.     Miller and the Day Rate Workers do not receive a salary.

        40.     If Miller and the Day Rate Workers did not work, they did not get paid.

        41.     Miller and the Day Rate Workers receive a day rate.

        42.     Miller and the Day Rate Workers do not receive overtime pay.

        43.     This is despite the fact that Miller and the Day Rate Workers often worker at least 10 hours

a day, for as many as 7 days a week, for weeks at a time.

        44.     For example, Miller received a day rate of approximately $600 for each day he worked for

Lucas Group.

        45.     Although he typically worked up to 7 days a week, for at least 10 hours a day, he did not

receive any overtime pay.

        46.     Miller and the Day Rate Workers received the day rate regardless of the number of hours

they worked, and even if they worked more than 40 hours in a workweek.

        47.     Miller and the Day Rate Workers work in accordance with the schedule set by Lucas

Group and/or its clients.

        48.     Miller’s work schedule is typical of the Day Rate Workers.

        49.     Lucas Group controls Miller and the Day Rate Workers’ pay.

        50.     Likewise, Lucas Group and/or its clients control Miller and the Day Rate Workers’ work.

        51.     Lucas Group requires Miller and the Day Rate Workers to follow Lucas Group and/or its

clients’ policies and procedures.

        52.     Miller and the Day Rate Workers’ work must adhere to the quality standards put in place

by Lucas Group and/or its clients.




                                                    -5-
          Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 6 of 12



          53.   Miller and the Day Rate Workers are not required to possess any unique or specialized

skillset (other than that maintained by all other workers in their respective positions) to perform their job

duties.

          54.   At all relevant times, Lucas Group and/or its clients maintained control, oversite, and

direction of Miller and the Day Rate Workers, including, but not limited to, hiring, firing, disciplining,

timekeeping, payroll, and other employment practices.

          55.   Miller and the Day Rate Workers do not have the power to hire or fire any employees.

          56.   Lucas Group knows Miller and the Day Rate Workers work for at least 10 hours a day,

for as many as 7 days a week.

          57.   Lucas Group’s records reflect the fact that Miller and the Day Rate Workers regularly work

far in excess of 40 hours in certain workweeks.

          58.   Lucas Group does not pay Miller or the Day Rate Workers overtime for hours worked in

excess of 40 in any of those weeks.

          59.   Instead, Lucas Group pays Miller and the Day Rate Workers on a day rate basis.

          60.   Very little skill, training, or initiative is required of Miller and the Day Rate Workers to

perform their job duties.

          61.   Indeed, the daily and weekly activities of Miller and the Day Rate Workers are routine and

largely governed by standardized plans, procedures, and checklists created by Lucas Group.

          62.   Virtually every job function is predetermined by Lucas Group (or its clients), including the

tools and equipment used at the job site, the data to compile, the schedule of work, and related work

duties.

          63.   Lucas Group prohibits Miller and the Day Rate Workers from varying their job duties

outside of the predetermined parameters and requires Miller and the Day Rate Workers to follow Lucas

Group’s (or its clients’) policies, procedures, and directives.

                                                     -6-
        Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 7 of 12



        64.     Miller and the Day Rate Workers perform routine job duties largely dictated by Lucas

Group (or its clients).

        65.     All of Lucas Group’s day rate employees are subjected to the same or similar policies and

procedures which dictate the day-to-day activities they perform.

        66.     All of Lucas Group’s day rate employees work similar hours and are denied overtime as a

result of the same illegal pay practice.

        67.     Lucas Group uniformly denies Miller and the Day Rate Workers overtime for the hours

they work in excess of 40 hours in a single workweek.

        68.     Miller and the Day Rate Workers are not employed on a salary basis.

        69.     Miller and the Day Rate Workers do not, and have never, received guaranteed weekly

compensation from Lucas Group irrespective of the day worked (i.e., the only compensation they receive

is the day rate they are assigned for all hours worked in a single day or week).

        70.     Lucas Group’s policy of paying Miller and the Day Rate Workers a day rate with no

overtime compensation violates the FLSA because it deprives Miller and the Day Rate Workers of

overtime for the hours they work in excess of 40 hours in a single workweek.

        71.     Lucas Group knew Miller and the Day Rate Workers worked more than 40 hours in a

week.

        72.     Lucas Group knew, or showed reckless disregard for whether, the Day Rate Workers were

not exempt from the FLSA’s overtime provisions.

        73.     Nonetheless, Lucas Group failed to pay Miller and the Day Rate Workers overtime.

        74.     Lucas Group knew, or showed reckless disregard for whether, the conduct described in

this Complaint violated the FLSA.

                                   COLLECTIVE ACTION ALLEGATIONS

        75.     Miller brings this claim as a collective action under the FLSA.

                                                    -7-
        Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 8 of 12



        76.     The Day Rate Workers were victimized by Lucas Group’s pattern, practice, and/or policy

which is in willful violation of the FLSA.

        77.     Other Day Rate Workers worked with Miller and indicated they were paid in the same

manner (a day rate with no overtime) and performed similar work.

        78.     Based on his experiences with Lucas Group, Miller is aware that Lucas Group’s illegal

practices were imposed on the Day Rate Workers.

        79.     The Day Rate Workers are similarly situated in all relevant respects.

        80.     Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

        81.     The illegal day rate policy that Lucas Group imposes on Miller is likewise imposed on all

Day Rate Workers.

        82.     Numerous individuals are victimized by this pattern, practice, and policy which is in willful

violation of the FLSA.

        83.     The Day Rate Workers are similarly denied overtime when they work more than 40 hours

per week.

        84.     The overtime owed to Miller and the Day Rate Workers will be calculated using the same

records and using the same formula.

        85.     Miller’s experiences are therefore typical of the experiences of the Day Rate Workers.

        86.     The specific job titles or precise job locations of the various members of the Putative Class

do not prevent collective treatment.

        87.     Miller has no interests contrary to, or in conflict with, the Day Rate Workers that would

prevent class or collective treatment.

        88.     Like each Day Rate Worker, Miller has an interest in obtaining the unpaid overtime wages

owed under state and/or federal law.

                                                    -8-
        Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 9 of 12



        89.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        90.     Absent a collective action, many Day Rate Workers will not obtain redress of their injuries

and Lucas Group will reap the unjust benefits of violating the FLSA.

        91.     Further, even if some of the Day Rate Workers could afford individual litigation against

Lucas Group, it would be unduly burdensome to the judicial system.

        92.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of the Day Rate Workers, as well as provide judicial consistency.

        93.     The questions of law and fact that are common to each Day Rate Worker predominate

over any questions affecting solely the individual members.

        94.     Among the common questions of law and fact are:

                a. Whether Lucas Group employed the Day Rate Workers within the meaning of the

                    FLSA;

                b. Whether Lucas Group’s decision to pay a day rate with no overtime compensation to

                    these workers was made in good faith;

                c. Whether Lucas Group’s violation of the FLSA was willful; and

                d. Whether Lucas Group’s illegal pay practice applied to the Day Rate Workers.

        95.     Miller and the Day Rate Workers sustained damages arising out of Lucas Group’s illegal

and uniform employment policy.

        96.     Miller knows of no difficulty that will be encountered in the management of this litigation

that would preclude its ability to go forward as a collective action.

        97.     Even if the issue of damages were somewhat individual in character, the damages can be

calculated by reference to Lucas Group’s records, and there is no detraction from the common nucleus

of liability facts. Therefore, this issue does not preclude collective treatment.

                                                     -9-
       Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 10 of 12



        98.     Lucas Group is liable under the FLSA for failing to pay overtime to Miller and the Day

Rate Workers.

        99.     Consistent with Lucas Group’s illegal day rate policy, Miller and the Day Rate Workers

were not paid the proper premium overtime compensation when they worked more than 40 hours in a

workweek.

        100.    As part of their regular business practices, Lucas Group intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Miller and

the Day Rate Workers.

        101.    Lucas Group’s illegal day rate policy deprived Miller and the Day Rate Workers of the

premium overtime wages they are owed under federal law.

        102.    Lucas Group is aware, or should have been aware, that the FLSA required them to pay

Miller and the Day Rate Workers overtime premiums for all hours worked in excess of 40 hours per

workweek.

        103.    There are many similarly situated Day Rate Workers who have been denied overtime pay

in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this lawsuit

and the opportunity to join it.

        104.    This notice should be sent to the Day Rate Workers pursuant to 29 U.S.C. § 216(b).

        105.    Those similarly situated employees are known to Lucas Group, are readily identifiable, and

can be located through Lucas Group’s records.

                                         CAUSE OF ACTION
                                      VIOLATION OF THE FLSA

        106.    Miller brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

        107.    Lucas Group violated, and is violating, the FLSA by failing to pay Miller and the Day Rate

Workers overtime.



                                                  - 10 -
       Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 11 of 12



        108.    Lucas Group knowingly, willfully, or in reckless disregard carried out this illegal pattern or

practice of failing to pay the Day Rate Workers overtime compensation.

        109.    Lucas Group’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

        110.    Accordingly, Miller and the Day Rate Workers are entitled to overtime wages under the

FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees and costs.

                                                         JURY DEMAND

        Miller demands a trial by jury.

                                                         PRAYER

        WHEREFORE, Miller, individually, and on behalf of the Day Rate Workers respectfully

requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                    to 29 U.S.C. § 216(b) to the Day Rate Workers to permit them to join this action by

                    filing a written notice of consent;

                b. A judgment against Lucas Group awarding Miller and the Putative Members all their

                    unpaid overtime compensation and an additional, equal amount, as liquidated

                    damages;

                c. Issuance of a declaratory judgment that the practices complained of in this Complaint

                    are unlawful under the FLSA;

                d. An order awarding attorneys’ fees, costs, and expenses;

                e. Pre- and post-judgment interest at the highest applicable rates; and

                f. Such other and further relief as may be necessary and appropriate.




                                                       - 11 -
Case 4:20-cv-01670 Document 1 Filed on 05/12/20 in TXSD Page 12 of 12




                              Respectfully submitted,

                              By: /s/ Michael A. Josephson
                                  Michael A. Josephson
                                  State Bar No. 24014780
                                  Federal ID No. 27157
                                  Andrew W. Dunlap
                                  State Bar No. 24078444
                                  Federal ID No. 1093163
                                  Taylor A. Jones
                                  State Bar No. 24107823
                                  Federal ID No. 3348814
                                  JOSEPHSON DUNLAP
                                  11 Greenway Plaza, Suite 3050
                                  Houston, Texas 77046
                                  713-352-1100 – Telephone
                                  713-352-3300 – Facsimile
                                  mjosephson@mybackwages.com
                                  adunlap@mybackwages.com
                                  tjones@mybackwages.com

                                 Richard J. (Rex) Burch
                                 Texas Bar No. 24001807
                                 Federal ID No. 21615
                                 BRUCKNER BURCH PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                              ATTORNEYS IN CHARGE FOR PLAINTIFF




                                 - 12 -
